Ludeling, C. J.
The plaintiffs sued the defendant, a married, woman, on a promissory note, of which the following is a copy:
“ $4,957 46. Cotile, La., July 1, 1867.
Six months after date we, or either of ns, promise to pay to the order of Carroll, Hoy & Co., at the Canal Bank, in New Orleans, La., forty-nine-hundred and fifty-seven-dollars and forty-six cents, for value received, with interest at the rate of eight per cent, per annum after maturity until paid.
A. C. MANNING.
J. P. MANNING.”
The plaintiffs alleged that the note was given for moneys advanced and supplies furnished for the benefit of the defendant, for her separate advantage and for the improvement of her paraphernal property.
The defense is, that the debt for which the note was given was an obligation of the husband, contracted by him in his planting operations, in which she had no interest, and that she did not receive any separate advantage therefrom, etc.
There was judgment for the defendant, and the plaintiffs have appealed. The evidence discloses the following facts: That the note given was for an account created by Dr. Manning in cultivating the plantation belonging to the succession of Meraday Neal; that the de*143fendant was the administratrix of the succession and tutrix of her-minor children; that the succession, was not closed, and that it owed debts, and that an undivided one-fourtli of the residue of the property of the succession, after paying debts, will belong to the defendant; that she is not separated in property from her husband. There is no proof that any improvements were placed upon the property of the estate, with the moneys received, nor that the moneys advanced or supplies furnished were for her separate advantage. Under this state of facts it would seem that the debtor was Dr. Mauning and not his wife, and that in signing the note she was binding herself for his debt. It is for those who treat with a married woman to be on their guard and see that the obligation she contracts inures to her separate advantage. Brandegee v. Kerr and wife, 7 N. S. 64; 10 La. 146; 4 R. 508 ; 2 An. 579; 5 An. 595; 1 An. 428 ; 7 An. 293. But in .this case the debt does not appear to have been created by the wife — she signed the note, which was for an 'account created by her husband for his benefit. The law forbids the wife from making such a contract. “The wife, whether separated in property by contract or by judgment, or not separated, can not bind herself for her husband, nor conjointly with him, for debts contracted by him before or during marriage.” C. C. art. 2398; 12 An. 725 ; 14 An. 700 ; 21 An. 525.
It is therefore ordered and adjudged that the judgment of the lower court be affirmed with costs of appeal.